United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., claiming as widow of H.F., Appellant
and
DEPARTMENT OF THE AIR FORCE,
McCONNELL AIR FORCE BASE, Wichita, KS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1058
Issued: December 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 13, 2009 appellant filed a timely appeal of an April 7, 2008 decision of the
Office of Workers’ Compensation Programs denying her claim for death benefits. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that the employee’s
death on October 27, 2007 was causally related to his accepted back condition.
FACTUAL HISTORY
On June 5, 1956 the employee, then a 29-year-old woodworker, injured his back while
unloading wood. The Office accepted his claim for aggravated unstable spine, unstable low back
and fibrositis of the upper back. It authorized surgery for spinal fusion on July 3, 1958 and
decompression and lumbar laminectomy on June 19, 1987. The employee received appropriate

compensation benefits. On October 16, 1986 he had a recurrence of total disability for which he
received wage-loss benefits until his death on October 27, 2007.1
The record contains an April 4, 1958 special cardiovascular examination from Dr. Gary
Wood, an internist, who diagnosed hypertensive vascular disease. Statements from the employee
dated July 21 and November 9, 1987 indicated that he had a badly defibrillating heart that
required treatment before he could undergo back surgery on June 19, 1987. The employee also
noted that he required continued cardiac care thereafter. On June 19, 1987 Dr. Dale Darnell, a
Board-certified orthopedic surgeon, noted that the employee required a cardiac workup before he
could proceed with back surgery. He advised that the employee’s cardiac catherization was
normal and that examination revealed a regular heart rate and rhythm with no murmurs. On
October 5, 1999 Dr. Darnell noted that the employee’s condition had not changed since 1995 as
he still could not walk or lift much. The employee informed the physician that he had a recent
episode of congestive heart failure. Dr. Darnell found that the employee was unable to return to
work because of continued musculoskeletal and cardiac problems.
Dr. Robert Drisko, a Board-certified orthopedic surgeon, submitted reports dated
September 9 and 17, 2004 diagnosing low back pain and an unimproved spinal condition. He
noted that the employee’s medical history included congestive heart failure and heart attack.
Dr. Drisko found significant degenerative changes in the employee’s back but that no follow up
diagnostic tests were necessary. He had multiple medical problems for which he should follow
up as needed.
Following the employee’s death on October 27, 2007, appellant filed a claim for death
benefits, Form CA-5, on January 20, 2008. She indicated that the nature of injury causing the
employee’s death was a spinal injury from unloading wood. In a November 30, 2007 attending
physician’s report attached to Form CA-5, Dr. Robert Frank, an osteopath and internist, noted
that the direct cause of death was cardiomyopathy. He stated that chronic back pain and stress
were contributory causes of death. Dr. Frank checked a box “no” indicating that the employee’s
death was not due to his accepted back injury and back surgery.
In a January 20, 2008 statement, appellant claimed survivor benefits because the
employee did not have any heart problems when he sustained his work injury. She also asserted
that the employee’s heart problems were brought on by his inability to properly exercise due to
pain from his spinal surgeries.
On February 4, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such evidence. It requested a
physician’s report discussing how the employee’s lumbar spine condition, as opposed to his
cardiomyopathy, contributed to his death.
Appellant submitted a January 25, 2008 statement reiterating that the employee did not
have a heart problem when he was injured in 1956. She noted that his heart problems began in
the 1970s and he was unable to keep a healthy heart due to pain from his surgeries. Appellant
1

In a September 17, 1987 letter, the Office advised the employee that the recurrence of disability only applied to
his accepted back condition as his cardiac condition was not accepted as job related.

2

also submitted a copy of the employee’s death certificate. Dr. Frank certified that the cause of
death was an ischemic cardiomyopathy with diabetes mellitus as a contributing condition.
In an April 7, 2008 decision, the Office denied appellant’s claim finding that she did not
establish that the employee’s death was causally related to his federal employment.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for disability or death of an employee resulting from personal injury sustained
while in the performance of duty.2
Appellant has the burden of proving by the weight of the reliable, probative and
substantial evidence that the employee’s death was causally related to his employment. This
burden includes the necessity of furnishing rationalized medical opinion evidence of a cause and
effect relationship, based on a complete factual and medical background, showing causal
relationship. The opinion of the physician must be one of reasonable medical certainty and must
be supported by medical rationale.3 However, an award of compensation in a survivor’s claim
may not be based on surmise, conjecture or speculation or on appellant’s belief that the
employee’s death was caused, precipitated or aggravated by his employment.4
The mere showing that an employee was receiving compensation for total disability at the
time of his death does not establish that the employee’s death was causally related to his or her
federal employment.5
ANALYSIS
The Board finds that appellant has not established that the employee’s death was caused
by his June 5, 1956 employment injury.
The employee sustained a work-related back injury consisting of an aggravated unstable
spine, unstable low back and fibrositis of the upper back, which required two subsequent back
surgeries. Appellant claimed that the employee’s death on October 27, 2007 was causally related
to his accepted back injuries; however, the death certificate stated that appellant died due to
ischemic cardiomyopathy of which diabetes mellitus was a contributing factor. Moreover,
Dr. Frank’s November 30, 2007 report, attached to Form CA-5, identified cardiomyopathy as the
direct cause of death. He checked a box “no” indicating that the employee’s death was not due
to his back injury. Although Dr. Frank noted that contributing causes of death consisted of
chronic back pain and stress, he did not provide any medical rationale addressing how back pain
contributed to the employee’s cardiomyopathy in light of his opinion in the same report that the
2

5 U.S.C. § 8133.

3

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007).

4

Jimmy Zenny (Ingrid Hall Zenny), 54 ECAB 577 (2003).

5

Elinor Bacorn, (David Bacorn), 46 ECAB 857 (1995).

3

employee’s death was not due to his work injuries. Without such rationale, Dr. Frank’s opinion
is insufficient to establish causal relationship in this case.6 None of the other medical evidence
of record establishes appellant’s employment as the cause of his death.
On February 4, 2008 the Office advised appellant of the medical evidence necessary to
establish her claim and allowed her 30 days to submit such evidence. Appellant asserted that the
employee had no cardiac condition when he was injured at work asserted that the cardiac
condition was caused by the work injury. However, appellant did not submit any medical
evidence to support that the employee’s cardiac condition or his death was caused or contributed
to by his accepted back conditions. The record does not contain any medical report from a
physician explaining how the employee’s accepted back condition caused or contributed to the
cardiomyopathy that led to his death. As noted, part of appellant’s burden of proof includes the
submission of rationalized medical evidence addressing whether there is a causal relationship
between the employee’s death and his employment. Consequently, she did not meet her burden
of proof to establish that the employee’s death was caused by his federal employment.
On appeal, appellant asserts that the employee’s work injury prevented him from
exercising to maintain a healthy heart and this caused his death. However, this is a medical
question. Her burden of proof includes providing rationalized medical opinion evidence
establishing causal relationship between the employee’s death and his employment. In the
absence of supporting medical evidence, appellant’s belief regarding causal relationship is
insufficient to establish the claim.7 Appellant has not submitted any medical evidence in support
of her claim that the employee’s work injury caused or contributed to his cardiac condition that
caused his death.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that the
employee’s death on October 27, 2007 was causally related to his accepted back condition.

6

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (a medical report is of limited probative
value on the issue of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale).
7

See A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008) (neither the fact that a condition
became apparent during a period of employment nor the belief of the claimant that the condition was caused or
aggravated by employment factors is sufficient to establish causal relation).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 7, 2008 is affirmed.
Issued: December 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

